Citation Nr: 1110927	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-26 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to February 1962.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied the Veteran's petition to reopen the claim for service connection for a psychiatric disability as new and material evidence had not been submitted.

The Veteran testified before a Veterans Law Judge at an August 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In May 2010, the Board denied the Veteran's petition to reopen the previously denied claim for service connection for a psychiatric disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In December 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a December 2010 Joint Motion filed by counsel for the Veteran and the VA Secretary.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In a February 2011 letter, the Veteran's representative requested a hearing before the Board at the RO (Travel Board/videoconference hearing).  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700 (a),(e) (2010).  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO or by videoconference.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



